Fuzing and Precision Products Jerry Ricketts Overview •Basic Competencies Across Product Lines −Prime DoD contractor −Focused areas of specialty: explosive assemblies, high precision sensors, and ruggedized design for harsh environments −Specialty electronic and mechanical design and manufacturing •Facts −World’s leading provider of bomb fuzes −Approximately 300,000 square feet including: •Middletown - Manufacturing / Engineering / Admin. •Orlando - Manufacturing / Engineering / Range Operations −400 employees 2 MH-60R Product Lines Bomb Fuzing Missile Fuzing SLAM-ER JPF F15 w/JDAM F18 w/Missiles Guardian Mirror Measuring C130 Memory 3 Sales Mix 2 2 Business base: • 2 bomb platforms • 10 active missile platforms • Several development programs Growth opportunities: •Sales to U.S. Navy • Direct commercial sales • Measuring Systems • UAV small weapon platform Memory 5% Missile Fuzing 15% Commercial 2% Military 98% 4 Diverse Customer Base •JPF •JPF •Tomahawk •Maverick •AMRAAM •Measuring Products •JAASM •ATACMS •Memory Products •Memory Products •Harpoon •SLAM-ER •Measuring Systems 5 Joint Programmable Fuze (JPF) •Sole source dual-site long-term production contract •Fuze programs typically last for decades - JPF production was authorized in 2004 •Over 160,000 units delivered to the U.S. and 26 other nations •Large long-term backlog in excess of $100 million •Significantly improved producibility and field reliability 6 JPF - Field Reliability 7 JPF Lot Acceptance Test Reliability 8 New Technology and Opportunities •The U.S. Navy does not have a bomb fuze with the advanced capabilities of the JPF •The JPF or a variant is a good solution for the Navy üAlready in production üLow cost üHigh reliability üThe JPF is already integrated with the F/A-18 and F-35 •Kaman is aggressively pursuing this opportunity 9 New Technology and Opportunities - Fuzing •Transition Electronic Safe and Arm Device (ESAD) from development to production •Supporting Raytheon in successfully transitioning Pyros into a production program PYROS ESAD Fuze Raytheon Pyros Munition 10 •Micro Electro Mechanical Systems (MEMS) Technology being incorporated into “Ammunition” Fuzes •A Dramatic Reduction in Size of Fuzing Enables New Technology Insertion into Smaller Munitions New Technology and Opportunities - Fuzing 40mm Grenade Safe & Arm ~Ø32mm (1.26 inches) MEMS Safe & Arm ~5 x 5mm (0.2 inches x0.2 inches) 11 New Technology and Opportunities - Sensors •Measuring “On Condition Maintenance” Equipment Monitoring •Sub-Sea Equipment 12 Summary •Sole source position on technologically superior, high volume JPF program and multi-decade missile fuze programs •Blue chip customer base across three product lines •Strong, multi-year backlog provides high level visibility •Pursuing new technologies and opportunities to drive growth 13
